COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
 THE STATE OF TEXAS,                                             No. 08-11-00090-CR
                                                   §
                Appellant,                                          Appeal from the
                                                   §
 v.                                                           County Court at Law No. 1
                                                   §
 ANTONIO RAMOS,                                                of El Paso County, Texas
                                                   §
                Appellee.                                        (TC# 20100C03491)
                                                   §


                                  MEMORANDUM OPINION

       On September 7, 2011, we abated this appeal for the filing of supplemental findings of

fact and conclusions of law by the trial court. After the trial court filed the supplemental findings

and conclusions, the State moved to dismiss the appeal. It is therefore ordered that the appeal be

reinstated on the docket of this Court and that the State’s motion to dismiss be granted. This

appeal is dismissed. See TEX .R.APP .P. 42.2(a).



November 30, 2011
                                              CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)